DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the application filed 11/17/21. 

The Examiner recommends filing a written authorization for Internet communication in response to the present action.  Doing so permits the USPTO to communicate with Applicant using Internet email to schedule interviews or discuss other aspects of the application.  Without a written authorization in place, the USPTO cannot respond to Internet correspondence received from Applicant.  The preferred method of providing authorization is by filing form PTO/SB/439, available at: https://www.uspto.gov/patent/forms/forms.  See MPEP § 502.03 for other methods of providing written authorization.

2.	Claims 1-20 are pending.
3.	Claims 1-20 are rejected.

Drawings
4.	The drawings filed on 11/17/21 are acceptable.

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 11/23/21 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8.	The phrase “when the support appliance device is within line of sight” in claim 1 is a relative phrase which renders the claim indefinite. The phrase “line of sight” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, for examination purposes, the limitation containing the phrase will be interpreted as, “conveying an indication to the item, wherein the indication is controlled by the support entity and implemented by the support appliance device, and wherein the indication is a light output from the support appliance device”. Claims 2-12 depend on claim 1 and therefore rejected for the same reasons.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1-5, 8, 11-12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stepanian, (Stepanian), US PGPub. No.: 20180278751 as applied to claims above in view of Shankar, (Shankar), US PGPub. No.: 20080015881.

 	As per claim 1, Stepanian teaches a support appliance device, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, (the concierge device (support appliance device) receives and optionally stores menus and/or control codes for the registered consumer devices) (para. 39, 241, 288), comprising: 
communicatively coupling the support appliance device with a support entity via a dedicated communication link, (One-touch support button (viewed as providing a dedicated link) for the support session; linking the concierge device to data that uniquely identifies a particular consumer device to be supported; responsive to a single user action directed to the concierge device, initiating at least voice contact (dedicated as well) with a service center that supports the particular consumer device) (para. 190, 259, 260); 
providing an instruction to establish an active session with the support entity via the dedicated communication link, (the user could press a support button (comprises providing an instruction) or utter a command that the concierge device or the bridge would interpret. Then, the user proceeds with the support call (thus, established)) (para. 49) based on a determination that support services for the item are to be conducted, (as determined by the user who pressed the button, since the user proceeds with the support call following pressing a support button; consumer device (the item)) (para. 49); 
receiving input data associated with the item, wherein the input data facilitates an identification of a problem associated with the item, (The concierge device could further include a camera that allows the user to show the service center a problem with the consumer device. The bridge could cause instructional images (input data) to be relayed to a display on the concierge device; also, via alert messages (input data)) (para. 98, 375); and 
conveying an indication to the item, (via a concierge device that can be configured to register, control and/or support a consumer appliance or electronics device (collectively, “consumer devices” viewed as indication to the item by controlling, registering etc.)) (para. 20) when the support appliance device is within line-of-sight of the item, wherein the indication is controlled by the support entity and implemented by the support appliance device, (configuration of the concierge device with the consumer
device and the home management bridge may enable the consumer device periodically or occasionally to provide status and/or diagnostic information (thus controlled) to a support center (support entity)) (para. 47). Stepanian teaches output from support appliance, (camera provide images output on the display) (para. 98, 126, 303)
Stepanian does not specifically teach wherein the indication is a light output from the device.
However, Shankar teaches wherein the indication is a light output from the device, (camera comprises LED light source for illumination (hence, of items); The camera on the handheld device and optional LED illumination are turned on and the device can be pointed at any item of interest) (para. 12, 18).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Stepanian and Shankar such that the camera can be swiveled so that it can point towards the view screen for two-way voice communication face-to-face, and point away from the view screen to capture areas of interest while the end-user views what is being captured on the screen, (Shankar: para. 18).  

 	As per claim 2, the support appliance device of claim 1, 
Stepanian does not specifically teach wherein the operations further comprise using a projector that outputs a visible light to the item. 
However, Shankar teaches wherein the operations further comprise using a projector that outputs a visible light to the item, (camera comprises LED light source for illumination (hence, of items); The camera on the handheld device and optional LED illumination are turned on and the device can be pointed at any item of interest) (para. 12, 18).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Stepanian and Shankar such that the camera can be swiveled so that it can point towards the view screen for two-way voice communication face-to-face, and point away from the view screen to capture areas of interest while the end-user views what is being captured on the screen, (Shankar: para. 18).

 	As per claim 3, the support appliance device of claim 2, Stepanian teaches to feedback associated with the item and based on information received from the support entity, (diagnostic session status information optionally may be displayed (visible indication of session) on a personal computer, television or other device with the display (hence, consumer device (item); The diagnostic session may involve the support center (entity) triggering a self-diagnostic routine (information received)) (para. 48).  
Stepanian does not specifically teach wherein the visible light is in response to feedback.
However, Shankar teaches wherein the visible light is in response to feedback, (a reaction (feedback), via turning on the LED illumination and pointing to an item of interest) (para. 18).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Stepanian and Shankar such that the camera can be swiveled so that it can point towards the view screen for two-way voice communication face-to-face, and point away from the view screen to capture areas of interest while the end-user views what is being captured on the screen, (Shankar: para. 18).

 	As per claim 4, the support appliance device of claim 1, Stepanian teaches wherein receiving the input data associated with the item comprises receiving the input data from at least one of: a camera, a light, and a microphone, (The concierge device could further include a camera that allows the user to show the service center a problem with the consumer device. The bridge could cause instructional images (input data) to be relayed to a display on the concierge device; also, via alert messages (input data)) (para. 98, 375).  
  
 	As per claim 5, the support appliance device of claim 1, Stepanian teaches wherein the operations further comprise operatively connecting to the item to facilitate the support services, (para. 190, 259, 260). 
 
 	As per claim 8, the support appliance device of claim 1, Stepanian teaches further comprising a dedicated support button, (One-touch support button, thus dedicated) (para. 190) and wherein the operations further comprise preconfiguring the dedicated communication link with the support entity upon initial activation, (One-touch support button (viewed as providing a dedicated link) for the support session; linking the concierge device to data that uniquely identifies a particular consumer device to be supported; responsive to a single user action directed to the concierge device, initiating (activating) at least voice contact (dedicated as well) with a service center (support entity) that supports the particular consumer device) (para. 190, 259, 260). 
 
 	As per claim 11, the support appliance device of claim 1, Stepanian teaches wherein the operations further comprise communicatively coupling the support appliance device with the support entity through a preconfigured wireless communication connectivity, (para. 33, 63, 91; claim 12). 

. 	As per claim 12, the support appliance device of claim 11, Stepanian teaches wherein the preconfigured wireless communication connectivity comprises communication links configured to operate according to a fifth generation wireless network communication protocol, (“5G”) (para. 33, 48, 63, 91; claim 12).   

 	As per claim 18, Stepanian teaches a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor of a support device, facilitate performance of operations, (para. 39, 241, 288) comprising: 
communicatively coupling the support device and a remote support entity via a dedicated communication link, (One-touch support button (viewed as providing a dedicated link) for the support session; linking the concierge device to data that uniquely identifies a particular consumer device to be supported; responsive to a single user action directed to the concierge device, initiating at least voice contact (dedicated as well) with a service center that supports the particular consumer device) (para. 190, 259, 260); 
establishing an active session with the remote support entity via the dedicated communication link (the user could press a support button (comprises providing an instruction) or utter a command that the concierge device or the bridge would interpret. Then, the user proceeds with the support call (thus, established)) (para. 49)  based on a determination that support services for an item are to be conducted, (as determined by the user who pressed the button, since the user proceeds with the support call following pressing a support button; consumer device (the item)) (para. 49); 
receiving input data associated with the item, wherein the input data facilitates an identification of a problem associated with the item, (The concierge device could further include a camera that allows the user to show the service center a problem with the consumer device. The bridge could cause instructional images (input data) to be relayed to a display on the concierge device; also via alert messages (input data)) (para. 98, 375); and 
outputting a visible indication onto a portion of the item, wherein the visible indication is controlled, (diagnostic session status information optionally may be displayed (visible indication of session) on a personal computer, television or other device with the display (hence, consumer device (item)) (para. 48) by the remote support entity, (The diagnostic session may involve the support center (entity) triggering (thus, controlling) a self-diagnostic routine) (para. 48) and implemented by the support device, (the concierge device (support device) causes diagnostic status information to be forwarded from the consumer device to the support center) (para. 47).
Stepanian does not specifically teach wherein the visible indication is a light output from the support device.  
However, Shankar teaches teach wherein the visible indication is a light output from the support device (LED illumination are turned on (hence, visible indication is a light output from the support device); (the device can be pointed at any item of interest. Thus, via pointing the device with illumination on (visible indication of light output), provides a light onto the item; remote assistance can view and help; view screen to capture areas of interest (hence, of items)) (para. 18).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Stepanian and Shankar such that the camera can be swiveled so that it can point towards the view screen for two-way voice communication face-to-face, and point away from the view screen to capture areas of interest while the end-user views what is being captured on the screen, (Shankar: para. 18).

 	As per claim 19, the non-transitory machine-readable medium of claim 18, Stepanian teaches wherein the visible indication is in response to feedback associated with the item and based on information received from the remote support entity, (feedback via following automatic identification of user/household and/or consumer device to the support center by either the concierge device or a home management bridge; provides still or video information to a support center during the support call) (para. 43, 44).  

 	As per claim 20, the non-transitory machine-readable medium of claim 18, Stepanian teaches wherein receiving the input data associated with the item comprises receiving the input data from at least one of: a camera, a light, and a microphone, (The concierge device could further include a camera that allows the user to show the service center a problem with the consumer device. The bridge could cause instructional images (input data) to be relayed to a display on the concierge device; also via alert messages (input data)) (para. 98, 375).

12.	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Stepanian, (Stepanian), US PGPub. No.: 20180278751 as applied to claims above in view of Shankar, (Shankar), US PGPub. No.: 20080015881 and further in view of Inoue et al., (Inoue), US PGPub. No.: 20150237075.

 	As per claim 6, the support appliance device of claim 1, Stepanian teaches further comprising a flexible housing that encases the memory and the processor, (a concierge device (support appliance) including (thus, houses/encases) at least one wireless data communication adapter, one or more input sensors, one or more outputs, and memory; and at least one processor configured to perform operations) (para. 39, 49, 241, 243).
	Neither Stepanian nor Shankar specifically teach comprising a flexible housing.
	However, Inoue teaches comprising a flexible housing that encases the memory and the processor, (via vertical and horizontal rotation ability and tilt angles (thus, flexible housing)) (para. 80).
  Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Stepanian, Shankar and Inoue such that the camera housing 1300 is configured so that the camera housing 1300 is rotatable vertically and horizontally where a pan angle .theta.2 with respect to the arm 1200 is within a range of .+-.180 degrees (FIG. 2 shows the state of 0 degrees), and a tilt angle .theta.3 is within a range of .+-.45 degrees, (Inoue: para. 80).

 	As per claim 7, the support appliance device of claim 6, Stepanian teaches a camera that captures an image of at least a portion of the item that relates to the problem, (The concierge device could further include a camera that allows the user to show the service center a problem with the consumer device. The bridge could cause instructional images (input data) to be relayed to a display on the concierge device; also, via alert messages (input data)) (para. 98, 375).
	Neither Stepanian nor Shankar specifically teach flexible housing further encases a camera.
	However, Inoue teaches flexible housing further encases a camera, (via camera’s vertical and horizontal rotation ability and tilt angles (thus, flexible housing)) (para. 80).
 Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Stepanian, Shankar and Inoue such that the camera housing 1300 is configured so that the camera housing 1300 is rotatable vertically and horizontally where a pan angle .theta.2 with respect to the arm 1200 is within a range of .+-.180 degrees (FIG. 2 shows the state of 0 degrees), and a tilt angle .theta.3 is within a range of .+-.45 degrees, (Inoue: para. 80).

13.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Stepanian, (Stepanian), US PGPub. No.: 20180278751 as applied to claims above in view of Shankar, (Shankar), US PGPub. No.: 20080015881 and further in view of Ehlers, (Ehlers), US PGPub. No.: 20070220907.

 	As per claim 9, the support appliance device of claim 1, Stepanian teaches further comprising: a connector that operatively connects to a power source and the item, wherein, when connected to the item, the connector facilitates conveyance of diagnostic information of the item to the support entity, (concierge device processor can further be configured to perform operations including causing the particular consumer device to be coupled (hence, connector) in data communication with the support center, thereby allowing diagnostic communications between the particular consumer device and the support center. The communications between the particular consumer device and the support center can be relayed or direct, peer-to-peer) (para. 33, 168, 254).  
	Neither Stepanian nor Shankar specifically teach a connector that operatively connects to a power source and the item.
However. Ehlers teaches a connector that operatively connects to a power source and the item, (para. 81).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Stepanian, Shankar and Ehlers such that the network ready appliance further includes a detachable cover provided over the opening to protect a user from electric shock. Alternatively, the appliance connector can be recessed in a cavity to protect the user against shock, (Ehlers: para. 81).

14.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Stepanian, (Stepanian), US PGPub. No.: 20180278751 as applied to claims above in view of Shankar, (Shankar), US PGPub. No.: 20080015881 in view of Ehlers, (Ehlers), US PGPub. No.: 20070220907 and further in view of Stanfeld, (Stanfeld), US PGPub. No.: 20210368000.

	As per claim 10, the support appliance device of claim 9, Stepanian teaches access to the support appliance device by the support entity, (para. 98, 375).
Neither Stepanian, Shankar nor Ehlers specifically teach wherein removal of the connector from the item physically interrupts remote access.
However, Stanfeld teaches wherein removal of the connector from the item physically interrupts remote access, (a remote support device, which is powered and connected to a piece of computer equipment to be supported; this requires the remote support device to be set up in place and powered before the technician can connect to the remote support device; disconnecting, moving and reconnecting the remote support device to the other piece of computer equipment. The technician will then have to reconnect to the remote support device upon every movement of the computer equipment; with power outages the technician will lose the connection to the remote support device (para. 9, 10, 11).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Stepanian, Shankar, Ehlers and Stanfeld such that when the connection to the remote support device is lost and needs to reconnect, the technician may have to remain in contact with the trusted person during the movement of the remote support
device, e.g. over the phone, to provide information regarding whether the device has been connected correctly or not, (Stanfeld: para. 11).

15.	Claim 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Stepanian, (Stepanian), US PGPub. No.: 20180278751 as applied to claims above in view of Shankar, (Shankar), US PGPub. No.: 20080015881 and further in view of Hashemi et al, (Hashemi), US PGPub. No.: 20020080999.

 	As per claim 13, Stepanian teaches a method, comprising: 
receiving, by a device comprising a processor, a request for an active communication with a remote entity, (the user could press a support button (comprises providing an instruction) or utter a command that the concierge device or the bridge would interpret (thus, comprising a processor). Then, the user proceeds with the support call (thus, established); support person comes on the phone for a support session) (para. 49, 60) wherein the remote entity is associated with an item, (During the session, the support staff (remote entity) remotely reconfigures (thus, associated with the device) settings on the device) (para. 60, 99); 
establishing, by the device, an active session with the remote entity via a dedicated communication link based on the receiving, (One-touch support button (viewed as providing a dedicated link) for the support session; linking the concierge device to data that uniquely identifies a particular consumer device to be supported; responsive to a single user action directed to the concierge device, initiating at least voice contact (dedicated as well; session established) with a service center that supports the particular consumer device) (para. 190, 259, 260); and 
based on an instruction from the remote entity that includes an indication of a problem associated with the item, (FIG. 14A is an example of GUI from which a user can select a device and cause initiation of a support session. FIG. 14B is an example of a suggested fix presented to a user in a support session; automated troubleshooting (viewed as instruction from remote entity that includes indication of problem associated with the item) while waiting in the queue) (para. 15, 45, 47).  
Stepanian does not specifically teach based on an instruction projecting by the device, projecting, by the device, a beam of light onto the item, wherein the projecting is controlled by the remote entity.
However, Shankar teaches teach based on an instruction (LED illumination are turned on (hence, instruction)), projecting by the device, a beam of light onto the item, (the device can be pointed at any item of interest. Thus, via pointing the device with illumination on, provides a light onto the item; remote assistance can view and help; view screen to capture areas of interest (hence, of items)) (para. 18).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Stepanian and Shankar such that the camera can be swiveled so that it can point towards the view screen for two-way voice communication face-to-face, and point away from the view screen to capture areas of interest while the end-user views what is being captured on the screen, (Shankar: para. 18).  
Neither Stepanian nor Shankar specifically teach wherein the projection is controlled by the remote entity.
However, Hashemi teaches wherein the projecting is controlled by the remote entity, (The expert may select a target in the image (e.g., the expert can indicate a point on the screen, for example by means of putting a cursor on the computer screen), which then causes the illumination system to generate a beam of light that intersects (highlights) the selected target) (para. 20).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Stepanian, Shankar and Hashemi in order to include an integrated design which eliminates the problem of occlusion due to the unique optical paths between the imager and the light-projector. Occlusion would be an issue if a point visible to the camera is hidden from the projector, however, identical optical paths automatically eliminate this problem, (Hashemi: para. 19).  

 	As per claim 14, the method of claim 13, neither 
Neither Stepanian nor Shankar specifically teach wherein the projecting comprises projecting the beam of light as an arrow that facilitates identification of a portion of the item.  
However, Hashemi teaches teach wherein the projecting comprises projecting the beam of light as an arrow that facilitates identification of a portion of the item, (via point (equates to an arrow) a beam of light (e.g., laser) to illuminate the target point) (para. 4).  
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Stepanian, Shankar and Hashemi in order to include an integrated design which eliminates the problem of occlusion due to the unique optical paths between the imager and the light-projector. Occlusion would be an issue if a point visible to the camera is hidden from the projector, however, identical optical paths automatically eliminate this problem, (Hashemi: para. 19).  

 	As per claim 15, the method of claim 13, Stepanian teaches wherein the receiving comprises receiving the request via activation of a physical dedicated support button of the device, (para. 49, 60).  

 	As per claim 16, the method of claim 13, Stepanian teaches further comprising: 
conveying, by the device, diagnostic information related to the item to the remote entity, (the concierge device causes diagnostic status information to be forwarded from the consumer device to the support center) (para. 47).
	Stepanian does not specifically teach prior to the projecting, conveying diagnostic information.  
However, Shankar teaches prior to the projecting, conveying diagnostic information, (para. 17, 18).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Stepanian and Shankar such that the camera can be swiveled so that it can point towards the view screen for two-way voice communication face-to-face, and point away from the view screen to capture areas of interest while the end-user views what is being captured on the screen, (Shankar: para. 18).  

 	As per claim 17, the method of claim 13, Stepanian teaches wherein the indication is a first indication, and wherein the method further comprises: receiving, by the device, a second indication that service associated with the item is requested and based on activation of a selector associated with a service request, (wherein use of the One-touch support button (viewed as a second indication that service is requested and based on activation of a selector (button) associated with a service request; other indications can be a tap of a pad, a wave of the device or spoken words) (para. 67, 74, 85, 190).  

Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See form 892.

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Edwards whose telephone number is (571) 270-7176.  The examiner can normally be reached Monday to Thursday, 7:00-5:30pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema can be reached on 571-270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A EDWARDS/Primary Examiner 
Art Unit 2448                                                                                                                                                                                                        10/19/22